Case 9:19-cv-81160-RS Document 659 Entered on FLSD Docket 08/25/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              Civil No. 19-81160-cv-Smith/Matthewman
  APPLE INC.,

         Plaintiff,                                                                  KJZ

  vs.
                                                                         Aug 25, 2020
  CORELLIUM, LLC,
                                                                                        West Palm Beach
        Defendant.
  _______________________________________/

        ORDER REGARDING THE CONTINUED SEALING OF DOCKET ENTRY 380

         THIS CAUSE is before the Court sua sponte. In the Court’s April 27, 2020 public Order

  [DE 383], the Court required further briefing from the parties as to whether the Court’s April 27,

  2020 Sealed Order [DE 380] should remain sealed or whether it should be unsealed. Plaintiff Apple

  Inc. filed a sealed response [DE 494], and Defendant Corellium, LLC, filed a sealed reply [DE

  498], as required.

         The Court’s Sealed Order [DE 380] was sealed pursuant to the authority of Southern

  District of Florida Local Rule 5.4. Immediately after the public Order [DE 383] and the Sealed

  Order [DE 380] were filed, the Government filed its public Notice by United States of Potential

  Participation [DE 385] in this case. The Court has fully reviewed Apple’s and Corellium’s briefs

  and the entire docket and finds that the Court’s Sealed Order [DE 380] should remain sealed given

  the facts and competing interests involved in this case, and especially in light of the Court’s August

  24, 2020 Sealed Order [DE 658].




                                                    1
Case 9:19-cv-81160-RS Document 659 Entered on FLSD Docket 08/25/2020 Page 2 of 2




          DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, in the

  Southern District of Florida, this 25th day of August, 2020.



                                                                 WILLIAM MATTHEWMAN
                                                                 United States Magistrate Judge




                                                   2
